Mr. Justice Day
delivered the opinion of the Court.
This writ of error was issued and the briefs submitted prior to our rulings in Silva v. People, 158 Colo. 326, 407 P.2d 38.
*162Two of the Issues raised in the case at bar, (a) the question of dual punishment and (b) the matter of proof and identity, were fully treated in the Silva case and require no reiteration.
One other point was raised in the summary of argument by the plaintiff in error. He states that the imposition of a mandatory two-year incarceration following an escape, as provided in C.R.S. ’53, 39-18-4 (2), before a prisoner may apply for parole or be discharged, is unconstitutional in that it could result in keeping a person beyond the maximum sentence imposed by the court. Suffice it to say that this plaintiff in error is not in that category and has approximately some eight years left to serve on his maximum sentence. He cannot have the statute tested in a vacuum and on hypothetical matters not germane to his situation.
The judgment is affirmed.